Citation Nr: 0828890	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-23 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for scars on the left 
wrist.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the benefits sought on appeal.  The veteran, who had 
active service from January 1977 to June 1977, and from May 
1978 to December 1980, appealed that decision to the Board, 
and the case was referred to the Board for appellate review.  

The veteran failed, without explanation, to report for his 
requested Board videoconference hearing scheduled for 
November 2007.  His request for a Board hearing therefore is 
withdrawn.

The issue of service connection for hepatitis C is addressed 
in the REMAND section of this decision.  


FINDING OF FACT

The veteran's scars were not manifested during service and 
any currently visible scars that may be present are not shown 
to be etiologically related to service.  


CONCLUSION OF LAW

The scars on the left wrist were not incurred in active 
service.  §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2007).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the veteran dated in February 2004 and March 2005.  While 
these notices did not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denials of service connection, the veteran is not prejudiced 
by the failure to provide him that further information. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) as 
indicated under the facts and circumstances in this case.  
The Board notes that the veteran's service medical records 
are largely missing from the case file.  The evidence of 
record indicates that the RO attempted to locate these 
records by way of a February 2004 request to the National 
Personnel Records Center (NPRC), asking for the veteran's 
complete service medical records.  The NPRC responded by 
noting that it had mailed the available service medical 
records to VA and that the agency did not have any more such 
records on file.  The VA also attempted to find the veteran's 
medical records by sending a March 2005 request to the 
medical facility at which the veteran claimed to have been 
treated for a blood transfusion.  A March 2005 reply letter 
from the hospital indicated that it did not have the 
requested records.  

The Board is aware that, when service medical records are 
missing, it has a heightened obligation to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
This obligation, however, does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
The Board's analysis of this veteran's claim is undertaken 
with this duty in mind.  

The Board notes that the veteran has not been afforded a VA 
examination.  As explained in further detail below, however, 
the Board finds his account of injuring his wrist in service 
to lack credibility.  When coupled with the lack of any 
credible evidence indicating a link between any current left 
wrist scars and service, the Board finds that a VA 
examination of the veteran is not warranted.

The veteran essentially contends that he incurred scars on 
his left wrist during service.  More specifically, he asserts 
that he received his wrist scars during an in-service suicide 
attempt.

Applicable law provides that a service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough.  There must 
be a chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to prove 
service connection, the record must contain:  (1) Medical 
evidence of a current disability, (2) medical evidence or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or a relationship between a 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

The evidence available in this case include service medical 
records, service personnel records, VA medical records, and 
statements submitted by the veteran and his ex-wife.  The 
record also includes a VA examination provided for the 
veteran to evaluate the etiology of his Hepatitis C.  

The veteran's available service medical records, consisting 
of his May 1976 service entrance medical examination, contain 
no report of scars on the veteran's wrists. 

The veteran's military personnel records indicate that the 
veteran's in-service occupational specialty was that of a 
medical specialist.  A January 1980 general court-martial 
order reported that the veteran was found guilty in November 
1979 of two assaults against fellow service members.  
According to the order, on consecutive days in September 
1979, the veteran assaulted one individual by chasing him 
aggressively with a drawn knife, and assaulted the other by 
shoving him with his head and forearm.  The military 
personnel records note that he was confined for 15 days in 
July 1979 and for 196 days from November 1979 through June 
1980 at Fort Leavenworth, Kansas.  No evidence in the record 
indicates that the veteran was hospitalized during service.

Reviewing the medical evidence of record, a January 2004 VA 
medical record stated that the veteran reported not knowing 
the origin of his hepatitis C disorder.  He said that he was 
expelled from school for drugs at age 12, was a heroin addict 
at 14 years of age, sold and used drugs following his 
discharge from service, never used non-sterile needles, and 
was not practicing safer sex.  The record also stated that 
the veteran had several noted episodes of self-mutilation, 
including a 1995 incident during which he mutilated himself 
after both accusing a girlfriend of stealing from him and 
then burning her with a crack pipe.  After this incident, the 
veteran was taken to a hospital for observation.   

An April 2003 VA medical record indicated that the veteran 
last used intravenous drugs in 1975.  

A February 2004 statement included a claim for service 
connection for the scars on the veteran's left wrist.  The 
veteran reported that, in 1979, he attempted to kill himself 
because he feared incarceration at Leavenworth.  After the 
suicide attempt failed, he was treated with a blood 
transfusion which he thought might have caused his hepatitis 
C disorder.

The April 2004 VA medical examination indicated that on 
physical examination, the veteran had numerous, well-healed 
slash mark scars across the volar aspects of his left wrist 
and a few on the right wrist.  Numerous tract marks across 
the skin of both arms were also noted. 

An August 2004 VA medical record stated that the veteran had 
a history of self-mutilation and suicide attempts with prior 
hospitalizations for these incidents.  He reported first 
slitting his wrists in 1978 or 1979.  Another medical record 
from that date noted that the veteran claimed that he had 
numerous drug and alcohol problems, having remained clean and 
sober for only one year of his adult life.  

A subsequent August 2004 VA medical report indicated that the 
veteran reported punishing himself by cutting himself when he 
did something wrong.  He was quoted as saying that he had 
"self mutilation scars" on him.  He denied injuring himself 
within the past ten years.  

A further August 2004 VA medical report stated that the 
veteran said that he was expelled from school when he was 11 
or 12 for stabbing another child with a fork.  He reported 
that, during service, he tried to stab someone and then cut 
his wrist due to relationship difficulty.  The veteran 
wouldn't say if this incident was a suicide attempt.  He 
stated that he received a transfusion as a result of this 
incident and was infected with hepatitis C.  The veteran also 
said that he was introduced to heroin by his sister in 1982 
and stopped using it in 1987.  

A September 2007 notarized statement from the veteran's ex-
wife reported that they were engaged to be married in 1979.  
After she decided to end the relationship, he saw her with 
another man whom he subsequently chased while holding a 
knife.  While he was in pre-trial confinement, she returned 
his ring to him.  She understood that he became so irate he 
put his hand through a window, thereby cutting his wrist.  

In light of the Board's heightened responsibility to discuss 
all evidence favorable to the appellant, the Board notes that 
the evidence clearly indicates that the veteran has scars on 
his left wrist.  The evidence also includes the veteran's own 
statements, listed previously, in which he recounts events 
that conceivably could have been productive of the scars on 
his left wrists.  The veteran can submit evidence as to 
matters and events he personally experienced.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The evidence in the record does not support the contention 
that any or all the veteran's left wrist scars occurred while 
in service.  The veteran's statements regarding the origin of 
his scars have not been consistent.  In his February 2004 
claim, the veteran reported attempting suicide in 1979 
because he did not want to be incarcerated in Leavenworth.  
In August 2004, he told the VA examiner that he cut his wrist 
due to a troubled relationship and did not state that it was 
an attempted suicide.  The only evidence submitted to support 
the veteran's account was his ex-wife's September 2007 
statement.  This statement, though superficially 
corroborative, actually contradicts the veteran's account, 
documenting a different scenario for the veteran's claimed 
injury.  Again, considering the lack of consistency in the 
veteran's own statements and the statement from his ex-wife, 
the Board finds the veteran's statements are not credible as 
to the existence of an in-service injury and assign them 
little probative value.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).

The medical evidence of the record indicates that the veteran 
is an admitted self-mutilator who has been hospitalized for 
this behavior following his discharge from service.  The 
April 2004 examination noted that the veteran had many well-
healed scars on his left wrist and the August 2004 medical 
record notes that the veteran reported first slitting his 
wrist in 1978 or 1979.  As such, the medical evidence in the 
record strongly indicates that the veteran has slit his 
wrists on more than one occasion.  However, no medical 
opinion in the record connects any of the aforementioned 
scars to an in-service injury.  Considering this lack of 
medical evidence detailing a nexus between the veteran's 
wrist scars and any in-service injury, the Board finds that 
the evidence of record does not support the veteran's claim 
for service-connection.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Given the medical evidence against the veteran's claim, for 
the Board to conclude that the veteran's disorder had its 
origins during or are related to service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  As such, the Board finds that 
evidence of the record does not support the veteran's claims 
for service-connection for the scars on his left wrist.  



ORDER

Service connection for scars on the left wrist is denied.  


REMAND

The veteran contends that he incurred hepatitis C as a result 
of his duties as a medic in service, and from a blood 
transfusion in service for the left wrist injury addressed in 
the previous section.  Service personnel records show he did 
work as a medical specialist.  None of the available service 
records suggest he underwent a blood transfusion.  The 
veteran admits to a history of intravenous drug abuse, 
although his account of the dates and length of such abuse 
are conflicting. 

In connection with his claim, the veteran was examined by VA 
in April 2004.  The risk factors in the veteran for 
contracting hepatitis C were described by the examiner as 
daily unprotected contact with blood as a medic; a blood 
transfusion in service; and intravenous drug use.  The 
examiner concluded that it was not possible to ascertain when 
the veteran first became hepatitis C positive without 
resorting to pure speculation, due to the multiple risk 
factors for exposure and because the veteran likely had been 
exposed to the disorder on many different occasions.  The 
examiner found that each of the listed risk factors increased 
the veteran's chance of exposure.

The Board notes that the medical evidence on file (or service 
personnel records) do not corroborate the veteran's account 
of a blood transfusion in service.  In addition, the Board 
finds it noteworthy that the veteran claims to have 
experienced daily unprotected exposure to blood as a medic, 
although he served as a medic in the continental United 
States.

In any event, the April 2004 examiner did not provide 
sufficient information on which to adjudicate the claim.  
Specifically, he did not attempt to determine the likelihood 
of each risk factor identified as contributing to the 
development of the veteran's hepatitis C.  The Board 
consequently finds that further VA examination in warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the 
remaining claim on appeal.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of his 
hepatitis C.  All indicated studies 
should be performed.  After identifying 
all pertinent risk factors for 
contracting the disorder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's hepatitis C originated during 
the veteran's periods of service or is 
otherwise etiologically related to any 
period of service.  The rationale for all 
opinions expressed should also be 
provided.  The veteran's claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of service connection for hepatitis 
C.  If the benefit sought on appeal is 
not granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).
 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


